Case 18-60154-pmb      Doc 52    Filed 06/15/21 Entered 06/15/21 09:38:26         Desc Main
                                 Document     Page 1 of 4



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 IN RE:                                    }       CHAPTER 13
                                           }
 PAMALA DENISE HELLER,                     }       CASE NO. 18-60154-PMB
                                           }
          DEBTOR                           }       JUDGE BAISIER

                                 NOTICE OF HEARING

         PLEASE TAKE NOTICE that Melissa J. Davey, Chapter 13 Trustee has filed
 a Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case and Notice of
 Hearing and related papers with the Court seeking an order modifying the Plan or
 dismissing the case.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
 Motion in Courtroom 1202, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta,
 Georgia, at 9:25 A.M. on July 29, 2021. Given the current public health crisis, hearings
 may be telephonic only. Please check the “Important Information Regarding Court
 Operations During COVID-19 Outbreak” tab at the top of the GANB Website prior to
 the hearing for instructions on whether to appear in person or by phone.

          Your rights may be affected by the court’s ruling on these pleadings. You should
 read these pleadings carefully and discuss them with your attorney, if you have one in this
 bankruptcy case. If you do not want the court to grant the relief sought in these pleadings
 or if you want the court to consider your views, then you and/or your attorney must attend
 the hearing. You may also file a written response to the pleading with the Clerk at the
 address stated below, but you are not required to do so. If you file a written response, you
 must attach a certificate stating when, how and on whom (including addresses) you served
 the response. Mail or deliver your response so that it is received by the Clerk at least two
 business days before the hearing. The address of the Clerk's Office is 1340 U.S.
 Courthouse (and Richard B. Russell Federal Building), 75 Ted Turner Drive, Atlanta, GA
 30303-3367. You must also mail a copy of your response to the undersigned at the address
 stated below.
 Dated: June 15, 2021.                             /s/
                                            Kelsey A. Makeever, GA Bar No.: 371499
                                            Attorney for the Chapter 13 Trustee
                                            260 Peachtree Street, NW, Suite 200
                                            Atlanta, GA 30303
                                            TEL: (678) 510-1444; FAX: (678) 510-1450
                                            mail@13trusteeatlanta.com
Case 18-60154-pmb       Doc 52   Filed 06/15/21 Entered 06/15/21 09:38:26        Desc Main
                                 Document     Page 2 of 4



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                    {
                                           {
 PAMALA DENISE HELLER,                     {        CASE NO. 18-60154-PMB
                                           {
        DEBTOR.                            {        CHAPTER 13


      CHAPTER 13 TRUSTEE’S MOTION TO MODIFY PLAN, OR IN THE
              ALTERNATIVE, MOTION TO DISMISS CASE

        COMES NOW MELISSA J. DAVEY, Standing Chapter 13 Trustee in the above
 styled case, and files this, her Motion to Modify Plan, or in the Alternative, Motion to
 Dismiss Case, and respectfully shows the court the following:


                                               1.
        This case was filed on June 18, 2018, under Chapter 13, Title 11 of the United
 States Code, and confirmed on March 7, 2019. The confirmed plan provides for
 payments of $1,210.00 per month and a pro rata share of $10,000.00 to be paid to
 unsecured creditors.
                                               2.
        The confirmed Plan also provides that tax refunds which Debtor is entitled to
 receive during the applicable commitment period shall be remitted to Trustee for
 disbursement to creditors under this Plan.


                                               3.
        During this case, Trustee did not receive any federal income tax refunds for the
 years 2018, 2019, and 2020.
Case 18-60154-pmb       Doc 52   Filed 06/15/21 Entered 06/15/21 09:38:26          Desc Main
                                 Document     Page 3 of 4



                                              4.
        If Debtor received federal tax refund and did not remit it to the Trustee, then Debtor
 may be in material default of the terms of the confirmed Plan, and may have caused
 unreasonable delay that is prejudicial to creditors.


                                              5.
        Under 11 U.S.C. Sections 1329(a)(1), 1329(a)(2), 1329(b)(1) and 1325(a)(3), the
 Plan should be modified and the base of the Plan should be increased in the amount of all
 refunds Debtor should have contributed to this case. Debtor must provide tax returns for
 all years referenced above to determine the proper amount of this adjustment.


                                             6.
        In the alternative, if Debtor fails to provide the tax returns and/or to remit the
 required tax refunds to the Trustee, then this case should be dismissed. 11 U.S.C. Section
 1307(c).


        Wherefore, based on the foregoing, Trustee respectfully requests that the Court
 grant this Motion and modify the Plan to increase the Plan base, or that the Court dismiss
 the case, and for such other relief as the Court deems just and proper.


 This 15th day of June, 2021.
                                     Respectfully submitted,

                                            /s/
                                     Kelsey A. Makeever, GA Bar No.: 371499
                                     Attorney for the Chapter 13 Trustee
                                     260 Peachtree Street, NW, Suite 200
                                     Atlanta, GA 30303
                                     TEL: (678) 510-1444
                                     FAX: (678) 510-1450
                                     mail@13trusteeatlanta.com
Case 18-60154-pmb      Doc 52   Filed 06/15/21 Entered 06/15/21 09:38:26         Desc Main
                                Document     Page 4 of 4



 18-60154-PMB
                         CERTIFICATE OF SERVICE

 This is to certify that I have on this day electronically filed the foregoing Motion to
 Modify Plan, or in the Alternative, Motion to Dismiss Case using the Bankruptcy
 Court’s Electronic Case Filing program, which sends a notice of this document and an
 accompanying link to this document to the following parties who have appeared in this
 case under the Bankruptcy Court’s Electronic Case Filing program:

 ATTORNEY:

 HOWARD P. SLOMKA
 HS@ATL.law

 I further certify on this day I caused a copy of this document to be served via United
 States First Class Mail on the following parties at the address shown for each:

 DEBTOR(S):

 PAMALA DENISE HELLER
 1064 SLY FOX RUN
 FAIRBURN, GA 30213


 This 15th day of June, 2021.

                                    /s/
                             Kelsey A. Makeever, GA Bar No.: 371499
                             Attorney for the Chapter 13 Trustee
                             260 Peachtree Street, NW, Suite 200
                             Atlanta, GA 30303
                             TEL: (678) 510-1444
                             FAX: (678) 510-1450
                             mail@13trusteeatlanta.com
